DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A substitute abstract is provided.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MULCAHY whose telephone number is (571)272-1107. The examiner can normally be reached Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/Peter D. Mulcahy/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        




























ABSTRACT
The present invention is related to the process of obtaining random terpolymers based on itaconic acid or its isomers, aconitic acid or their isomers and sodium alkeny| sulphonates, through a polymerization in aqueous solution, via free radicals at acid pH in the range of 1.0 to 3.5 and as initiator a redox system.  The random terpolymers are characterized for being tolerant to high concentrations of divalent ions, such as calcium, magnesium, strontium and barium.  Their use as inhibitors of mineral scale such as calcium carbonate, calcium sulphate, strontium and barium, and clay dispersing, iron oxides, carbonate and calcium sulfate allows for their application in the reservoir or production rig, treated water, sea water and/or connate water can be used as means of transportation. The terpolymer can be used to inhibit and disperse mineral scales present in cooling system and boiler employed in the chemical and oil industry, and is compliant with environmental standards established internationally.  They are classified as non-toxic, and can be used in pipes and equipment in the petrochemical industry and transporting freshwater and seawater from offshore and onshore facilities.